Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No.: 17-cv-02224-PAB

   JAMI BORGMANN, an individual;
   JUSTIN BORGMANN, an individual;
   JAMI BORGMANN and JUSTIN BORGMANN on behalf of their two minor children,
   S.B. and E.B.;
   TONY AUYANG, an individual
   MARY RITZ, an individual;
   JAMES RITZ, an individual;
   ROBBY ORBANOSKY, an individual;
   JUDITH ORBANOSKY, an individual;
   HANNAH ORBANOSKY, an individual;
   PHILIP WINTERLAND, an individual;
   JOSLYN WINTERLAND, an individual;
   STEVAN ADJEMIAN, an individual;
   ASHLEY ADJEMIAN, an individual,
   KELSY HERRICK, an individual,
   JEFFREY HERRICK, an individual,
   KELSY AND JEFFREY HERRICK on behalf of their three minor children, D.H.,M.H., and
   M.H.


          Plaintiffs,

   v.

   WEYERHAEUSER COMPANY and WEYERHAEUSER NR COMPANY,

          Defendants.


                    THIRD AMENDED COMPLAINT AND JURY DEMAND


            Plaintiffs, Jami and Justin Borgmann, Jami and Justin Borgmann on behalf of their two

   minor children, S.B. and E.B., Tony Auyang, Mary and James Ritz, Robby and Judith Orbanosky,

   Hannah Orbanosky, Philip and Joslyn Winterland, Stevan and Ashley Adjemian, Kelsy and Jeffrey

                                                 2
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 2 of 15




   Herrick, and Kelsy and Jeffrey Herrick on behalf of their three minor children D.H., M.H., and

   M.H. (hereinafter collectively “Plaintiffs”), by and through their attorneys, The Nelson Law

   Firm, LLC, complain as follows against the Defendants, Weyerhaeuser Corporation and

   Weyerhaeuser NR Company (collectively referred to as “Weyerhaeuser”):

                                              PARTIES

          1.      Plaintiffs Jami and Justin Borgmann and Jami and Justin Borgmann on behalf of

   their two minor children, S.B., age 3, and E.B., age 7, (hereinafter collectively the

   “Borgmanns” and individually by name) at all times material to this Complaint were

   residents of Weld County, Colorado.

          2.      Plaintiffs Mary and James Ritz (hereinafter collectively the “Ritzes” and

   individually by name) at all times material to this Complaint were residents of Weld County,

   Colorado.

          3.      Plaintiffs Robby Orbanosky, Judith Orbanosky and Hannah Orbanosky,

   (hereinafter collectively the “Orbanoskys” and individually by name) at all times material to this

   Complaint were residents of Weld County, Colorado.

          4.      Plaintiffs Philip and Joslyn Winterland (hereinafter collectively the “Winterlands”

   and individually by name) at all times material to this Complaint were residents of Weld County,

   Colorado.

          5.      Plaintiff Tony Auyang (hereinafter “Auyang”) at all times material to this

   Complaint was a resident of Weld County, Colorado.

          6.      Plaintiffs Stevan Adjemian and Ashley Adjemian (hereinafter collectively the

   “Adjemians” and individually by name) at all times material to this Complaint were residents of

                                                   3
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 3 of 15




   Weld County, Colorado.

          7.      Plantiffs Kelsy and Jeffrey Herrick, and Kelsy and Jeffrey Herrick on behalf of their

   three minor children, D.H., age 14, M.H., age 11, and M.H. age 8 (hereinafter collectively the

   “Herricks” and individually by name) at all times material to this Complaint were residents of

   Weld County, Colorado.

          8.      Defendant Weyerhaeuser Company (hereinafter “Weyerhaeuser”), at all times

   material to this Complaint, was a foreign corporation registered in, and organized under the laws

   of, the State of Washington with a registered agent located at 220 Occidental Ave., Seattle, WA

   43120. Weyerhauser was and is in the business of designing, manufacturing, marketing, selling,

   and distributing engineered lumber products for commercial use throughout the United States,

   including within the State of Colorado.

                                   JURISDICTION AND VENUE

          9.      This Court has personal jurisdiction over Weyerhaeuser because: (a) it does

   business in the State of Colorado; (b) it purposefully availed itself of the rights and privileges

   of the State of Colorado at times material to this action; and/or (c) it committed the tortious or

   other wrongful acts and omissions described in this Complaint, with resulting injury, damages,

   loss or other consequences in the State of Colorado.

          10.     This Court has subject matter jurisdiction over this matter and the controversies

   described herein.

                                    GENERAL ALLEGATIONS

          11.     Plaintiffs’ claims in this matter arise out injuries, damages, and losses resulting

   from defectively designed and/or manufactured products produced and sold by Weyerhaeuser.

                                                    4
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 4 of 15




           12.     Weyerhaeuser is in the business of, among other things, designing, manufacturing,

   selling, and distributing engineered lumber products for use in the construction of residential

   housing.

           13.     One of the products Weyerhaeuser has designed, manufactured, sold, and

   distributed is what it refers to as “TJI Joists with Flak Jacket Protection” (hereinafter the “Joists”).

           14.     Weyerhaeuser sold and distributed Joists in the State of Colorado for use by

   homebuilders in new residential construction.

           15.     The Joists provide the foundation of the first floor of a structure, such as a

   residential dwelling. According to Weyerhaeuser, the Joists “are a key part of making a high-

   performance floor” and combine “the industry’s leading I-joist brand with a proprietary, factory-

   applied coating that enhances the joist’s fire resistance and enables them to meet one- and two-

   family fire protection code requirements.”

           16.     The Joists were designed to be fire retardant and manufactured using harmful

   chemicals including, but not limited to, formaldehyde. It is widely known through medical

   research that exposure to certain levels of formaldehyde, a carcinogen, causes a multitude of

   negative health effects including, but not limited to watery or burning eyes, nose and throat

   irritation, wheezing, coughing, breathing difficulties, fatigue, skin rash, allergic reactions and

   neurological issues. Exposure to formaldehyde is also known to cause spontaneous abortion,

   congenital malformations, and premature birth, as well as increased risk of cancer.

           17.     On or about June 14, 2017, Mr. and Mrs. Borgmann purchased a newly constructed

   home located at 4632 Colorado River Dr. in Firestone, Colorado. The home was constructed using

   the Joists. The Borgmanns moved into the home on or about June 14, 2017.

                                                      5
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 5 of 15




           18.        On or about June 28, 2017, the Ritzes purchased and moved into a newly

   constructed home located at 4633 Colorado River Dr. in Firestone, Colorado. The home was

   constructed using the Joists.

           19.        On or about June 30, 2017, Mr. and Mrs. Orbanosky purchased a newly constructed

   home located at 4667 Lakeside Dr. in Firestone, Colorado. The home was constructed using the

   Joists. The Orbanoskys moved into the home on or about June 30, 2017.

           20.        On or about May 31, 2017, the Winterlands purchased and moved into a newly

   constructed home located at 6580 Empire Ave., in Frederick, Colorado. The home was constructed

   with the Joists.

           21.        On or about May 31, 2017, the Winterlands began leasing living quarters within

   their newly constructed home to Auyang. Auyang moved into his leased living quarters in the

   Winterlands’ newly constructed home on or about May 31, 2017.

           22.        On or about June 30, 2017, the Adjemians purchased and moved into a newly

   constructed home located at 6584 Empire Ave., Frederick, Colorado. The home was constructed

   using the Joists.

           23.        On or about June 28th, 2017, Mr. and Mrs. Herrick purchased a newly constructed

   home located at 4692 Colorado River Drive Firestone, Colorado. The home was constructed using

   the Joists. The Herricks moved into the home on or about June 28th, 2017.

           24.        The Barrs were under contract for a new home and scheduled to close on June 30,

   2017, however, on June 29, 2017, they were notified that the closing was not going to happen due

   to a “strange odor” in the home. The home was constructed using the Joists.

           25.        With the exception of the Barrs, upon moving into their respective homes, Plaintiffs

                                                       6
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 6 of 15




   began suffering from burning and watering eyes, nose bleeds, sore throats, headaches, and other

   various health symptoms consistent with exposure to high concentrations of formaldehyde. None

   of the Plaintiffs had suffered from any of the aforementioned health conditions prior to moving

   into their new home.

          26.     Joslyn Winterland was four-weeks pregnant at the time she moved into her new

   home and began being exposed to extremely high concentrations of formaldehyde from the off-

   gassing Joists. The Winterlands lived in the home for approximately four weeks before being

   notified of the hazardous toxins off-gassing from the Joists at which time they moved out of the

   home. After having moved out of the home, when Mrs. Winterland was nine-weeks pregnant, her

   physician informed her the embryo no longer had a heart beat; Mrs. Winterland was forced to

   undergo a dilation and curettage operation where her cervix was opened up and the embryo

   removed.

          27.     After moving into their respective homes, Plaintiffs were notified that there was a

   problem with the Joists in the homes and that the Joists were off-gassing harmful levels of

   formaldehyde, making it unsafe to remain in the homes. Plaintiffs were told to evacuate their

   homes and seek alternative housing elsewhere, which they did.

          28.     On July 18, 2017, Weyerhaeuser issued a press release admitting that all of the

   Joists manufactured after December 1, 2016 are defective.

          29.     Weyerhaeuser knew or should have known the Joists were designed and/or

   manufactured in such a manner that would make them unreasonably dangerous for use in new

   residential construction, such as Plaintiffs’ homes.

          30.     Weyerhaeuser had knowledge that the Joists used in Plaintiffs’ homes were

                                                    7
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 7 of 15




   defective and unreasonably dangerous prior to Plaintiffs purchasing and moving into the homes.

            31.    Despite having had knowledge of the defective and unreasonably dangerous

   condition of the Joists, Weyerhaeuser failed to warn or notify Plaintiffs of the defective and

   unreasonably dangerous condition of the Joists prior to Plaintiffs purchasing and moving into the

   homes.

            32.    Weyerhaeuser’s actions and inactions constitute a willful and wanton disregard for

   the rights and safety of Plaintiffs.

            33.    Plaintiffs have lost the use and enjoyment of their homes for an indefinite amount

   of time and are being forced to reside in temporary housing, causing significant strain on their

   personal lives and occupations.

            34.    The value of Plaintiffs’ respective homes have been severely negatively impacted.

            35.    As a direct result of Weyerhaeuser’s actions and inactions, Plaintiffs have

   sustained, among other things, bodily injuries, emotional distress, lost income, loss of the use and

   enjoyment of their homes, damage to real and personal property, and diminution in the value of

   their homes and property.

                                      FIRST CLAIM FOR RELIEF

                                          (Strict Product Liability)

            36.    Plaintiffs hereby incorporate the foregoing paragraphs herein.

            37.    The Joists have a defective condition unreasonably dangerous to consumers,

   including Plaintiffs.

            38.    The Joists were expected and did reach Plaintiffs without substantial change in that

   condition.

                                                      8
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 8 of 15




           39.     The defect of the Joists has caused Plaintiffs to suffer injuries, harms, and losses.

           40.     Weyerhaeuser designed, manufactured, sold, and distributed the Joists and is

   engaged in the business of the same.

           41.     Weyerhaeuser is liable as a product manufacturer pursuant to the Colorado Product

   Liability Act, C.R.S. §13-21-401 and §13-21-401.

           42.     As a result of the defective Joists, Plaintiffs have sustained, among other things,

   bodily injuries, emotional distress, lost income, loss of the use and enjoyment of their homes,

   damage to real and personal property, and diminution in the value of their homes and property, the

   value of which shall be determined at trial.

                                   SECOND CLAIM FOR RELIEF

                                               (Negligence)

           43.     Plaintiffs hereby incorporate the foregoing paragraphs herein.

           44.     Weyerhaeuser owed Plaintiffs a duty to act reasonably in the design, manufacture,

   and sale of the Joists.

           45.     Weyerhaeuser breached its duty to Plaintiffs when it designed, manufactured, and

   sold the Joists in a defective condition unreasonably dangerous to Plaintiffs.

           46.     As a result Weyerhaeuser’s breach of its duty to Plaintiffs, Plaintiffs have sustained,

   among other things, bodily injuries, emotional distress, lost income, loss of the use and enjoyment

   of their homes, damage to real and personal property, and diminution in the value of their homes

   and property, the value of which shall be determined at trial.

                                     THIRD CLAIM FOR RELIEF

                                            (Negligence per se)

                                                     9
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 9 of 15




           47.      Plaintiffs hereby incorporate the foregoing paragraphs herein.

           48.      Weyerhaeuser designed, manufactured, sold, and distributed Joists which were not

   reasonably safe as designed and manufactured.

           49.      Weyerhaeuser had a duty to comply with all statutory and regulatory provisions

   that pertained or applied to the design, manufacture, sale, and distribution of the Joists including,

   but no limited to those promulgated by the U.S. Agency for Toxic Substances and Disease Registry

   and the U.S. Centers for Disease Control and Prevention.

           50.      Plaintiffs are among the class of persons designed to be protected by the statutory

   and regulatory provisions pertaining to Weyerhaeuser’s design, manufacture, sale, and distribution

   of the Joists.

           51.      Weyerhaeuser breached its duty to Plaintiffs and was negligent in its design,

   manufacture, sale, and distribution of the Joists as the Joists off-gassed concentrations of

   formaldehyde above and beyond the levels considered to be safe for humans.

           52.      As a result Weyerhaeuser’s negligence, Plaintiffs have sustained, among other

   things, bodily injuries, emotional distress, lost income, loss of the use and enjoyment of their

   homes, damage to real and personal property, and diminution in the value of their homes and

   property, the value of which shall be determined at trial.



                                    FOURTH CLAIM FOR RELIEF

                                          (Breach of Warranty)

           53.      Plaintiffs hereby incorporate the foregoing paragraphs herein.

           54.      Weyerhaeuser owed Plaintiffs the implied warranties of merchantability and fitness

                                                    10
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 10 of 15




    for a particular use in its design, manufacture, sale, and distribution of the Joists as the Joists.

            55.     The defective Joists would not pass without exception in the trade or industry and

    therefore constitute a breach of the implied warranty of merchantability.

            56.     The defective Joists were not fit for the intended uses and purposes of new

    residential construction.

            57.     As a result Weyerhaeuser’s breaches of warranties, Plaintiffs have sustained,

    among other things, bodily injuries, emotional distress, lost income, loss of the use and enjoyment

    of their homes, damage to real and personal property, and diminution in the value of their homes

    and property, the value of which shall be determined at trial.

                                      FIFTH CLAIM FOR RELIEF

                                (Negligent Infliction of Emotional Distress)

            58.     Plaintiffs hereby incorporate the foregoing paragraphs herein.

            59.     Weyerhaeuser was negligent.

            60.     Weyerhaeuser’s negligence caused an unreasonable risk of harm to Plaintiffs.

            61.     Weyerhaeuser’s negligence caused Plaintiffs to be put in fear for their own safety

    and such fear was shown by physical consequence or long continued emotional disturbance, rather

    than only momentary frights, shock, or other similar immediate emotional distress.

            62.     Plaintiffs’ fear caused them injuries, damages and losses, the value of which shall

    be proven at trial.

                                      SIXTH CLAIM FOR RELIEF

                            (Violation of Colorado Consumer Protection Act)

            63.     Plaintiffs hereby incorporate the foregoing paragraphs herein.
                                                     11
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 11 of 15




           64.       Weyerhaeuser was subject to the provisions of the Colorado Consumer Protection

    Act, C.R.S. §6-1-105 et seq.

           65.       Weyerhaeuser engaged in deceptive trade practices, as defined Colorado Consumer

    Protection Act, C.R.S. §6-1-105 et seq., when it designed, manufactured, marketed, sold, and

    distributed the Joists in a defective condition unreasonably dangerous to Plaintiffs, despite its

    having knowledge of the same.

           66.       The deceptive trade practices include, but may not be limited to:

                    Knowingly making a false representation as to the characteristics, ingredients, uses,

                     benefits, alterations, or quantities of goods, food, services, or property;

                    Representing that goods, food, services, or property are of a particular standard,

                     quality, or grade, or that goods are of a particular style or model, when it knew or

                     should have known that they are of another; and

                    Failing to disclose material information concerning goods, services, or property

                     which information was known at the time of an advertisement or sale with the intent

                     to induce the consumer to enter into a transaction.

           67.       The deceptive trade practices occurred in the course of Weyerhaeuser’s business.

           68.       The deceptive trade practices significantly impacted the public as actual or potential

    consumers of Weyerhaeuser’s goods, services, or property, including the Joists.

           69.       Plaintiffs were actual consumers of Weyerhaeuser’s goods, services, or property,

    including the Joists.

           70.       As a result Weyerhaeuser’s deceptive trade practices, Plaintiffs have sustained,

    among other things, bodily injuries, emotional distress, lost income, loss of the use and enjoyment

                                                       12
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 12 of 15




    of their homes, damage to real and personal property, and diminution in the value of their homes

    and property, the value of which shall be determined at trial.

                                   SEVENTH CLAIM FOR RELIEF

                 (Exemplary / Punitive Damages, pursuant to C.R.S. § 13-21-102 et seq.)

           71.      Plaintiffs hereby incorporate the foregoing paragraphs herein.
           72.      The injuries, damages, harms, and losses complained of herein were attended by

    circumstances of fraud, malice, or willful and wanton conduct.

           73.      Weyerhaeuser’s conduct which was the proximate cause of the injuries, damages,

    harms, and losses complained of herein was purposefully committed.

           74.      Weyerhaeuser’s conduct created substantial risk of harm to others, including

    Plaintiffs, and was purposely performed with an awareness of the risk and disregard of the

    consequences.

           75.      Weyerhaeuser realized its conduct was dangerous, done heedlessly and recklessly,

    without regard to consequences, or of the rights and safety of others, particularly Plaintiffs.

           76.      As a result of Weyerhaeuser’s conduct and the injuries, damages, harms, and losses

    it caused, Plaintiffs are entitled to an award of exemplary / punitive damages in an amount to be

    determined at trial.



                                        PRAYERS FOR RELIEF

           WHEREFORE, Plaintiffs request that judgment enter against Defendant on their behalf and

    as applicable to the separate claims made against Defendant:

           1.        For Plaintiffs’ actual damages, interest as permitted by law from the date of


                                                     13
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 13 of 15




    occurrence to the date of entry of judgment, as well as post-judgment interest until paid;

           2.        For all bodily injuries, emotional distress, lost past and future income, loss of the

    use and enjoyment of their homes, damage to real and personal property, and diminution in the

    value of their homes and property;

           3.       For any statutory damages and penalties provided by law, including exemplary /

    punitive damages;

           4.       For moratory damages; and

           5.       For any other damages and remedies the Court deems just and proper.

           PLAINTIFFS DEMAND TRIAL BY A JURY OF ALL ISSUES SO TRIABLE


           DATED this 24th day of January, 2019.


                                                   Respectfully Submitted,


                                                   The Nelson Law Firm, LLC


                                                   /s/ Mark W. Nelson
                                                   Mark W. Nelson, #27095
                                                   Wyatt M. Cox, #46679
                                                   Colleen S. Nelson, #36942
                                                   1740 High Street
                                                   Denver, Colorado 80218
                                                   Telephone: 303-861-0750
                                                   Facsimile: 303-861-0751
                                                   mark@nelsonlawfirm.net
                                                   wyatt@nelsonlawfirm.net
                                                   colleen@nelsonlawfirm.net
                                                   scott@nelsonlawfirm.net
                                                   ATTORNEYS FOR PLAINTIFFS



                                                      14
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 14 of 15




    Plaintiffs’ Addresses:

    Borgmanns:
    4632 Colorado River Dr.
    Firestone Colorado 80504

    Ritzes:
    4633 Colorado River Dr.
    Firestone Colorado 80504

    Barrs:
    6527 Empire Ave.
    Frederick, CO 80516

    Winterlands:
    6580 Empire Ave.
    Frederick, Colorado 80516

    Auyang:
    6580 Empire Ave.
    Frederick, Colorado 80516

    Orbanoskys
    4667 Lakeside Dr.
    Firestone, Colorado 80504


    Adjemians:
    6584 Empire Ave.
    Frederick, Colorado 80516

    Herricks:
    4692 Colorado Rive Drive
    Firestone, Colorado 80504




                                        15
Case 1:17-cv-02224-PAB-MEH Document 142 Filed 03/01/19 USDC Colorado Page 15 of 15




                                     CERTIFICATE OF SERVICE
           I hereby certify that on January 24, 2019, I electronically filed the foregoing with the Court
    using the CM/ECF system which will send notification of such filing to the following e-mail
    addresses:

    Craig M. J. Allely, #17546
    Daniel Graham, #45185
    Michael Sink, #36064
    1900 Sixteenth Street, Suite 1400
    Denver, CO 80202-5255
    CAllely@perkinscoie.com
    dgraham@perkinscoie.com
    MSink@perkinscoie.com


                                                                  /s/ Ansley Smith
                                                                  Ansley Smith




                                                     16
